Motion in disciplinary proceedings to confirm the report of Honorable Charles J. Dodd, Official Referee, recommending that respondent be disbarred. The charges involve the respondent's conduct in connection with certain fraudulent transactions of the Spier Aircraft Corporation, a corporation organized in June, 1940, by his law office, where it subsequently maintained its office, and of which he was vice-president and secretary and one of its directors. The other officers were his two brothers and his father, who were also the other directors. He received substantial sums of money from the corporation. It was admitted by respondent that the corporation was engaged in the fraudulent practice of borrowing money on duplicate, false and fictitious bills. Respondent’s position is that he had no knowledge of the practice, although he admitted that he, “ on one or two occasions or maybe more, brought the bills into the bank and got additional sums, so they received money twice for the same bill, which of course is wrong * * Further, it appears that on the 28th of October, 1942, he executed a Selective Service form in which he stated that he was vice-president and secretary of the Spier Aircraft Corporation and, under the heading “ Duties of your present job,” he answered “ Production, planning and control. Supervision of and scheduling of men and machine lathes; work in process; personnel; in charge of plant finances.” The Official Referee has found against the respondent on his claim that he had no knowledge of the wrongdoing by the corporation. The motion to confirm the report of the Official Referee is granted, the respondent is disbarred, and his name is ordered to be struck from the roll of attorneys. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.